Citation Nr: 0630072
Decision Date: 09/22/06	Archive Date: 01/18/07

Citation Nr: 0630072	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-02 988A	)	DATE SEP 22 2006  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


INTRODUCTION

The veteran had active duty from December 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in Louisville, Kentucky.  The case returns to the 
Board following a remand to the RO in September 2005.
VACATE

This case was assigned to the undersigned Veterans Law Judge 
and a decision was issued in July 2006.  In was later 
discovered that a hearing had been held in May 2006 by an 
acting Veterans Law Judge.  The transcript of the May 2006 
hearing had not yet been associated with the claims file. 

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
as in this case, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (2005).  Here, the Board finds that its 
consideration of the veteran's claim in July 2006 was based 
on an incomplete record, and that the veteran was therefore 
not afforded full due process of law.  Consequently, that 
decision is hereby VACATED.

In view of the Board's order vacating its July 17, 2006 
decision, the veteran's claim will be considered de novo, and 
a new decision, based on all of the evidence of record, 
including the testimony offered at the May 2006 hearing, will 
be made.  That decision will be entered as if the Board's 
July 2006 decision had never been issued.      

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0620779	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in Louisville, Kentucky.

The case returns to the Board following a remand to the RO in 
September 2005.


FINDINGS OF FACT

1.  The RO denied service connection for a "nervous 
disorder" in a December 1985 rating decision.  The RO 
notified the veteran of its decision but he did not initiate 
a timely appeal.  

2.  Evidence received since the December 1985 rating decision 
is either duplicative or cumulative of evidence considered 
during the prior rating action or does not bear directly and 
substantially on the matter under consideration.  


CONCLUSIONS OF LAW

1.  The December 1985 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
December 1985 rating decision to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the RO has characterized the 
issue on appeal as entitlement to service connection for a 
nervous disorder.  However, review of the record indicates 
that this issue was previously adjudicated when service 
connection for a "nervous disorder" was denied by the RO in 
a December 1985 rating decision.  The Board emphasizes that 
it has jurisdiction to consider a previously adjudicated 
claim only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Therefore, the Board must determine on its own whether there 
is new and material evidence to reopen the veteran's claim.       

The RO denied service connection for a nervous disorder in 
the December 1985 rating decision and notified the veteran of 
that decision, but he did not initiate a timely appeal  
Therefore, the RO's decision of December 1985 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition "emphasizes the importance of the complete 
record for evaluation of the veteran's claim."  Hodge, 155 
F.3d at 1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The RO denied service connection for a nervous disorder in 
the December 1985 rating decision because there was no 
evidence establishing that the acquired psychiatric disorder 
was incurred in or aggravated during the veteran's military 
service.  The evidence of record at the time of the December 
1985 rating decision consists of the veteran's service 
medical records, his DD 214, VA examination reports, and 
outpatient treatment reports from the Muskogee, Oklahoma VAMC 
dated from 1979 to 1985.  The RO denied the veteran's claim 
because there was no evidence establishing the veteran's 
acquired psychiatric disorder as incurred in or aggravated 
during his military service from December 1970 to March 1973.  

Evidence received since the December 1985 rating decision 
consists of September 2003 RO hearing testimony, a February 
1987 VA exam, outpatient treatment reports from the 
Louisville, Kentucky VAMC dated April 2004 to December 2004, 
outpatient treatment reports from the Central Texas 
Healthcare System dated from May 2001 to April 2003, 
outpatient treatment reports from the Muskogee, Oklahoma, 
VAMC dated from 1985 to October 1986, and various personal 
statements from the veteran.  

The veteran failed to attend his hearing before the Board in 
May 2006.

Upon a review of the record, the Board finds that none of the 
newly received evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  With respect to the VA 
medical records, the Board initially notes that the 
psychiatric treatment records generally describe the 
veteran's current status and diagnoses including a subjective 
history of depression, anxiety, and anger.  The records also 
include reports from the veteran concerning the status of his 
VA disability claim.  However, the VA psychiatric records do 
not otherwise mention or suggest that the veteran had any 
psychiatric disorder in service from December 1970 to March 
1973 and therefore do not bear directly and substantially on 
the matter under consideration.  Furthermore, the evidence 
does not show that the veteran had been diagnosed with a 
chronic psychosis which manifested to a compensable degree 
within one year of his separation from service in March 1973.  
In addition, inasmuch as the records generally show that the 
veteran reports to suffer from depression and anxiety, such 
evidence is cumulative of evidence previously considered. 

In summary, the Board finds that no new and material evidence 
has been received to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  Therefore, 
the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R.  
§ 3.156(a).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated August 2001 and June 
2004, as well as information provided in the August 2002 
statement of the case and November 2003 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2002 
statement of the case and November 2003 supplemental 
statement of the case include the text of the regulation that 
implements the statutory notice and assistance provisions.  
Although there was no notice specifically informing the 
veteran to submit all relevant evidence in his possession, 
see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Board emphasizes that the veteran has not made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against reopening the veteran's claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, in light of the times that the veteran has 
attempted to reopen his claim for service connection for an 
acquired psychiatric disorder over the years and the many 
times the VA has sent letters in response describing what 
constitutes new and material evidence, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision on this issue.  See Bernard, 
supra.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
and several VA examinations.  The veteran submitted lay 
evidence in the form of personal statement and hearing 
testimony.  The duty to assist is not unlimited in scope.  
See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, the veteran has made no allegation of additional 
evidence.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A.  § 5103A.

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).


ORDER

As no new and material evidence has been received, the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


